DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on April 27, 2021 have been fully considered, and these remarks have overcome the submitted prior art. 
Regarding claim 1, applicant argues claim 1 is in condition for allowance, because applied references Kim ‘099 (US 2019/0053099) and Huang ‘808 (US 2019/0342808) do not disclose the second base station processes the second plurality of PDCP SDUs received from the UE according to the at least two of the RX_NEXT, the RX_DELIV and the RX_REORD received from the first base station (See Remarks, page 7, lines 12-27, page 8, para 1). Applicant’s arguments are persuasive.
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “the second BS processing the second plurality of PDCP SDUs received from the UE according to the at least two of the RX_NEXT, the RX_DELIV and the RX_REORD,” as recited in claim 1, lines 29-30. This limitation, in combination with the remaining limitations of claim 1, is not taught nor suggested by the prior art of record. 
Regarding claims 5 and 10, applicant argues claims 5 and 10 are in condition for allowance, because applied references Kim ‘099 and Huang ‘808 do not disclose “the second BS obtaining a second RX_NEXT, a second RX_DELIV and a second RX_REORD according to Remarks, page 8, para 3-4, page 9, para 1-3, page 10, para 1). Applicant’s arguments are persuasive.
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “the second BS obtaining a second RX_NEXT, a second RX_DELIV and a second RX_REORD according to the COUNT value.” This limitation, in combination with the remaining limitations of claims 5 and 10, respectively, is not taught nor suggested by the prior art of record. 
The updated prior art search produced Sharma ‘063 (US 2021/0100063). Sharma ‘063 teaches RX_NEXT, RX_DELIV, RX_REORD, and the COUNT value (para 87-99). However, Sharma ‘063 does not teach “the second BS obtaining a second RX_NEXT, a second RX_DELIV and a second RX_REORD according to the COUNT value.”
Claims 2-4, 6-9, and 11-14 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474